 


109 HR 4906 IH: 21st Century Innovation Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4906 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Ford introduced the following bill; which was referred to the Committee on Science, and in addition to the Committees on Education and the Workforce and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve science, technology, engineering, and mathematics education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 21st Century Innovation Act of 2006. 
2.Teacher recruiting 
(a)PurposeIt is the purpose of this section to encourage individuals educated in science, technology, engineering, and mathematics to enter and continue in the teaching profession, with the goal of attracting 10,000 of America’s brightest students to the teaching profession over the next 5 years. 
(b)ScholarshipsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following new part: 
 
CSTEM Teacher Scholarships 
231.Program establishedThe Secretary shall award scholarships, on a competitive basis and in accordance with this part, to students who are enrolled in studies leading to bachelor’s degrees, with concurrent certification as kindergarten, elementary, and secondary school teachers, in science, technology, engineering, and mathematics, and who have agreed to perform qualified service. 
232.Selection of recipients 
(a)Selection criteriaThe Secretary shall develop selection criteria that the Secretary will use to award scholarships, and to renew those awards, based on established measurements of merit available to secondary students who wish to pursue degrees in science, technology, engineering, and mathematics. 
(b)ApplicationsAny student desiring to receive a scholarship under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
(c)Duration of Scholarships; RenewalScholarships shall be awarded for only one academic year of study at a time, and shall be renewable on an annual basis for the established length of the recipient’s academic program, not to exceed 6 academic years. The Secretary shall condition the renewal of scholarships on measures of academic progress and achievement. 
233.Qualified service requirement 
(a)Qualified service agreementAny student who receives a scholarship under this part shall enter into an agreement with the Secretary to complete no less than 5 academic years of qualified service during a 7-year period, to begin no later than 12 months following the completion of a bachelor’s degree in science, technology, engineering, or mathematics. 
(b)Requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of scholarships under this subsection who complete bachelor’s degrees in science, technology, engineering, and mathematics, with teacher certification, subsequently perform 5 academic years of qualified service during a 7-year period, or repay the portion of the scholarship received for which the recipient did not perform the required qualified service, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this part. 
(c)DefinitionFor the purpose of this section, the term qualified service means full-time employment at a public or private kindergarten, elementary school, or secondary school as a teacher of a course in a science, technology, engineering, or mathematics field. 
234.Awards 
(a)Scholarship awardThe Secretary shall provide each recipient with a scholarship in the amount of up to $20,000 to pay for the cost of attendance of the student for each academic year the student is eligible to receive the scholarship. The Secretary shall transfer such funds to the institution of higher education at which the recipient is enrolled.  
(b)Bonus award 
(1)Option for bonus awardAny student who receives a scholarship under this part may elect to enter into a bonus agreement with the Secretary, in accordance with this subsection, for any academic year during which the student receives a scholarship under this part. 
(2)Bonus agreementA bonus agreement under paragraph (1) shall provide that— 
(A)the student shall perform one academic year of the qualified service agreed to under section 233(a) in a high-need local educational agency, as defined in section 201(b); and 
(B)the Secretary shall provide $10,000, in addition to the amount the student receives under subsection (a), for each academic year in which the student enters into such bonus agreement. 
(3)Service requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of bonuses under this subsection fulfill the qualified service requirement in a high-need local educational agency, as defined in section 201(b), for a period of time equivalent to the period for which the recipient receives the bonus, or repays the portion of the bonus received for which the recipient did not perform the required qualified service in a high-need local educational agency, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this subsection. 
(c)Maximum awardThe maximum award any student may receive under this section for an academic year shall be the student’s cost of attendance minus any grant aid such student receives from sources other than this section. 
235.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this part..  
(c)Institutional grants for Integrated Degree ProgramsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is further amended by adding after Part C, as added by subsection (b) of this section, the following new part: 
 
DIntegrated Degree Programs 
241.Program authorized 
(a)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis, in order to pay for the Federal share of the cost of projects to establish, strengthen, and operate 4-year undergraduate degree programs through which students may concurrently— 
(1)earn a bachelor’s degree in science, technology, engineering, or mathematics; and 
(2)be certified to teach kindergarten, elementary, or secondary school. 
(b)Grant amount; Award periodThe Secretary may award grants to no more than 50 institutions of higher education each fiscal year, and a grant to an institution for a fiscal year shall not exceed $1,000,000. Grants shall be awarded for only one fiscal year at a time, and shall be renewable on an annual basis for up to 5 years. 
242.Selection of grant recipients 
(a)CriteriaThe Secretary shall set criteria to evaluate the applications for grants under this part and the projects proposed to establish, strengthen, and operate 4-year integrated undergraduate degree programs. 
(b)Equitable distribution of grantsTo the extent practicable and consistent with the criteria under subsection (a), the Secretary shall make grants under this part in such manner as to achieve an equitable distribution of the grant funds throughout the United States, considering geographic distribution, rural and urban areas, and range and type of institutions. 
243.Application requirementsIn order to receive a grant under this part, an institution of higher education shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include the following: 
(1)A description of the proposed project. 
(2)A demonstration of— 
(A)the commitment, including the financial commitment, of the institution for the proposed project; and 
(B)the active support of the leadership of the institution for the proposed project. 
(3)A description of how the proposed project will be continued after Federal funds are no longer awarded under this part for the project. 
(4)A plan for the evaluation of the project, which shall include benchmarks to monitor progress toward specific project objectives. 
244.Matching requirementEach institution of higher education receiving a grant under this part shall provide, from non-Federal sources, an amount equal to the amount of the grant (in cash or in kind) to carry out the project supported by the grant. 
245.Authorization of appropriationsThe are authorized to be appropriated to carry out this part $50,000,000 for each of the fiscal years 2007 through 2012..   
3.Teacher training 
(a)Summer institutes 
(1)GrantsThe Secretary of Education may make grants to State educational agencies and local educational agencies to develop and operate summer institutes described in paragraph (2) to enable science, technology, engineering, and mathematic teachers in elementary schools and secondary schools to upgrade their skills. 
(2)RequirementsA summer institute funded under this section— 
(A)shall be up to 4 weeks in duration; and 
(B)shall be designed to enable science, technology, engineering, and mathematics teachers in elementary schools and secondary schools to upgrade their skills, including by keeping informed of recent developments in their respective fields and by exchanging best practices. 
(b)Advanced technical degrees 
(1)Grants authorizedThe Secretary is authorized to make grants, on a competitive basis, to institutions of higher education that offer part-time master’s degree programs with rigorous science, technology, engineering, and mathematics content to individuals employed full-time as middle school and secondary school science, technology, engineering, and mathematics teachers. 
(2)Uses of fundsEach recipient of a grant under this subsection shall use— 
(A)50 percent of the grant funds to award scholarships to individuals employed full-time as middle school and secondary school science, technology, engineering, and mathematics teachers who are enrolled in a part-time master’s degree program with rigorous science, technology, engineering, or mathematics content, to pay the cost of attendance related to such program; and 
(B)50 percent of the grant funds to establish, strengthen, and operate part-time master’s degree programs with rigorous science, technology, engineering, and mathematics content.  
(3)Duration; RenewalGrants under this subsection shall be awarded for a period of 5 years, and shall be renewable for one 5-year period. 
(4)Matching requirementEach institution of higher education receiving a grant under this subsection shall provide, from non-Federal sources, an amount equal to the amount of the grant (in cash or in kind) to carry out the activities supported by the grant. 
(5)PriorityIn making grants under this subsection, the Secretary shall give priority to institutions of higher education that— 
(A)include in the application for the grant a description of how the activities supported by the grant will be continued after Federal funds are no longer awarded under this subsection; or 
(B)demonstrate prior experience in, or exceptional programs for, operating part-time master’s degree programs with rigorous science, technology, engineering, and mathematics content that target full-time middle school and secondary school science, technology, engineering, and mathematics teachers as students. 
(c)Advanced coursesThe Secretary may make grants to State educational agencies and local educational agencies to provide training to elementary school and secondary school teachers on the provision of advanced courses, including advanced placement courses, in science, technology, engineering, and mathematics. 
(d)ApplicationTo seek a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(e)DefinitionsIn this section: 
(1)The term elementary school has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)The term institution of higher education has the meaning given to that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(3)The term local educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(4)The term secondary school has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(5)The term Secretary means the Secretary of Education. 
(6)The term State educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $20,000,000 for each of fiscal years 2007 through 2011. 
4.Early career scientists and engineer awardsIn addition to amounts otherwise available for support of the Presidential Early Career Award for Scientists and Engineers program, the following amounts are authorized to be appropriated for the designated agencies: 
(1)For the National Science Foundation, $8,200,000 for fiscal year 2007, $16,400,000 for fiscal year 2008, $24,600,000 for fiscal year 2009, $32,800,000 for fiscal year 2010, and $41,000,000 for fiscal year 2011. 
(2)For the National Institutes of Health, $4,800,000 for fiscal year 2007, $9,600,000 for fiscal year 2008, $14,400,000 for fiscal year 2009, $19,200,000 for fiscal year 2010, and $24,000,000 for fiscal year 2011. 
(3)For the Department of Energy, $3,600,000 for fiscal year 2007, $7,200,000 for fiscal year 2008, $10,800,000 for fiscal year 2009, $14,400,000 for fiscal year 2010, and $18,000,000 for fiscal year 2011. 
(4)For the Department of Defense, $2,400,000 for fiscal year 2007, $4,800,000 for fiscal year 2008, $7,200,000 for fiscal year 2009, $9,600,000 for fiscal year 2010, and $12,000,000 for fiscal year 2011. 
(5)For the National Aeronautics and Space Administration, $1,000,000 for fiscal year 2007, $2,000,000 for fiscal year 2008, $3,000,000 for fiscal year 2009, $4,000,000 for fiscal year 2010, and $5,000,000 for fiscal year 2011. 
5.Undergraduate scholar awards in science, technology, engineering, or mathematics 
(a)In GeneralThe National Science Foundation shall institute a program, to be known as the Undergraduate Scholar Awards in Science, Technology, Engineering, or Mathematics program, or the USA–STEM program, to award undergraduate scholarships in science, technology, engineering, or mathematics to individuals following criteria and procedures to be established by the Secretary of Education in consultation with the Director of the National Science Foundation, except as provided in subsection (b). 
(b)Special Requirements 
(1)Scholarship amountScholarships awarded under the USA–STEM program shall provide up to $20,000 a year (as determined by the Secretary of Education) for four years for qualified educational expenses, including tuition and fees. 
(2)Advisory board 
(A)The Director of the National Science Foundation shall establish a board of advisors for the program. The board shall identify areas of national need for which shortages of science, technology, engineering, or mathematics personnel with undergraduate academic degrees are anticipated. 
(B)The members of the advisory board established under subparagraph (A) shall be selected from among the principal Federal agencies that support research and development activities in science, technology, engineering, and mathematics. 
(3)Selection criteriaSelection criteria for scholarship awards established under subsection (a) shall include whether an applicant proposes to pursue an advanced degree in an area of national need, identified by the advisory board under paragraph (2)(A). 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the National Science Foundation for the purposes of this section, $150,000,000 for fiscal year 2007, $300,000,000 for fiscal year 2008, and $450,000,000 for each of fiscal years 2009 through 2011.  
6.Graduate Scholar Awards in Science, Technology, Engineering, or Mathematics 
(a)In GeneralThe National Science Foundation shall institute a program, to be known as the Graduate Scholar Awards in Science, Technology, Engineering, or Mathematics program, or the GSA–STEM program, to award graduate fellowships in science, technology, engineering, or mathematics to individuals following the criteria and procedures of the Foundation’s Graduate Research Fellowship program, except as provided in subsection (b). 
(b)Special Requirements 
(1)Fellowship amountFellowships awarded under the GSA–STEM program shall provide an annual stipend of $30,000 to the recipient and $15,000, in lieu of tuition, to the institution of higher education at which the recipient is enrolled. 
(2)Advisory board 
(A)The Director of the National Science Foundation shall establish a board of advisors for the program. The board shall identify areas of national need for which shortages of science, technology, engineering, or mathematics personnel with advanced academic degrees are anticipated. 
(B)The members of the advisory board established under subparagraph (A) shall be selected from among the principal Federal agencies that support research and development activities in science, technology, engineering, and mathematics. 
(3)Selection criteriaSelection criteria for fellowship awards used in the Foundation’s Graduate Research Fellowship program shall be applied to the GSA–STEM program. An additional criterion for awards under the GSA–STEM program shall be whether an applicant proposes to pursue an advanced degree in an area of national need, identified by the advisory board under paragraph (2)(A). 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the National Science Foundation for the purposes of this section, $225,000,000 for fiscal year 2007, $450,000,000 for fiscal year 2008, and $675,000,000 for each of fiscal years 2009 through 2011.  
7.Presidential Innovation Award 
(a)EstablishmentThere is hereby established a Presidential Innovation Award, signified by a medal which shall be of such design and materials and bear such inscriptions as the President, on the basis of recommendations submitted by the Director of the Office of Science and Technology Policy, may prescribe. 
(b)AwardThe President shall periodically award the medal, on the basis of recommendations received from the Director of the Office of Science and Technology Policy or on the basis of such other information as the President considers appropriate, to individuals who develop one or more unique scientific or engineering ideas in the national interest at the time the innovation occurs. 
(c)PurposeThe awards under this section shall be made to— 
(1)stimulate scientific and engineering advances in the national interest; 
(2)illustrate the linkage between science and engineering and national needs; and 
(3)provide an example to students of the contribution they could make to society by entering the science and engineering profession. 
(d)CitizenshipAn individual may not be awarded a medal under this section unless at the time such award is made the individual— 
(1)is a citizen or other national of the United States; or 
(2)is an alien lawfully admitted to the United States for permanent residence who— 
(A)has filed an application for petition for naturalization in the manner prescribed by section 334 of the Immigration and Nationality Act (8 U.S.C. 1445); and 
(B)is not permanently ineligible to become a citizen of the United States. 
(e)PresentationThe presentation of the award shall be made by the President with such ceremonies as he may deem proper, including attendance by appropriate Members of Congress. 
8.National Coordination Office for Research Infrastructure 
(a)In GeneralThe Office of Science and Technology Policy shall establish a National Coordination Office for Research Infrastructure, which shall identify and prioritize deficiencies in research facilities and instrumentation in academic institutions and in national laboratories and shall make recommendations for the allocation of resources provided under subsection (e). 
(b)StaffingThe Director of the Office of Science and Technology Policy shall appoint individuals to serve in the office established under subsection (a) from among the principal Federal agencies that support research in the sciences, mathematics, and engineering, and shall at a minimum include individuals from the National Science Foundation and the Department of Energy. 
(c)Use of FundsThe amounts authorized by subsection (e) shall be available on a competitive, merit-reviewed basis for construction and maintenance of research facilities at institutions of higher education or national laboratories, including instrumentation, computing and networking equipment, and other physical resources necessary for performing leading-edge research. 
(d)ReportThe Director of the Office of Science and Technology Policy shall provide annually a report to Congress at the time of the President’s budget proposal describing the research infrastructure needs identified in accordance with subsection (a) and a list of infrastructure projects proposed for funding using the resources authorized by subsection (e). 
(e)Authorization of Appropriations 
(1)National science foundationThere are authorized to be appropriated to the National Science Foundation for the purposes of this section, $333,000,000 for each of fiscal years 2007 through 2011.  
(2)Department of energyThere are authorized to be appropriated to the Department of Energy for the purposes of this section, $167,000,000 for each of fiscal years 2007 through 2011.  
9.Extension of authorized stay in the United States for foreign students and exchange visitor program participants studying science, technology, engineering, or mathematics to seek employmentSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following new subsection: 
 
(r) 
(1)In the case of an alien described in paragraph (2), upon application by the alien and the satisfactory completion of such security screening as the Secretary of Homeland Security may specify, the Secretary may extend the alien’s period of authorized admission as a principal nonimmigrant described in such paragraph for 12 months for the purpose of permitting the alien to secure employment in the United States in the alien’s field described in such paragraph. 
(2)An alien referred to in paragraph (1) is a principal nonimmigrant described in subparagraph (F) or (J) of section 101(a)(15) who obtains a doctorate degree or its equivalent in the United States in science, technology, engineering, mathematics, or other similar field determined by the Secretary of Homeland Security, in consultation with the Secretary of State, to be important to the national interest of the United States during the period of stay as such a nonimmigrant. 
(3)An alien granted an extended period of authorized admission under paragraph (1) shall be granted authorization to engage in employment in the United States in any field described in paragraph 2 and be provided an employment authorized endorsement or other appropriate work permit for such employment during such period of extended admission. 
(4)If, during an alien’s period of extended admission described in paragraph (1)— 
(A)the alien obtains employment referred to in such paragraph, and 
(B)an application is filed on behalf of such alien for a change of classification under section 248 to that of a nonimmigrant described in subparagraph (H) of section 101(a)(15) on the basis of such employment,then the period of extended admission under paragraph (1) and the employment authorization described in paragraph (3) shall be further extended during the pendency of such application. 
(5)The spouse and minor children of an alien granted a period of extended admission under paragraph (1), and if applicable, under paragraph (4), if accompanying or following to join such alien, are eligible to be provided nonimmigrant status in the same classification during such period of authorized stay as the spouse or children would have with respect to the alien immediately before the alien was granted such a period of extended admission. . 
10.Advanced research projects agency-energy 
(a)Agency 
(1)EstablishmentThere is established the Advanced Research Projects Agency-Energy (in this section referred to as ARPA–E) within the Department of Energy. 
(2)GoalThe goal of ARPA–E is to reduce the amount of energy the United States imports from foreign sources by 50 percent over the next 10 years by— 
(A)promoting revolutionary changes in the critical technologies that would promote energy independence; 
(B)turning cutting-edge science and engineering into technologies for energy and environmental application; and 
(C)accelerating innovation in energy and the environment for both traditional and alternative energy sources and in energy efficiency mechanisms to decrease the Nation’s reliance on foreign energy sources. 
(3)DirectorARPA–E shall be headed by a Director who shall be appointed by the Secretary of Energy. The Director shall report to the Secretary. 
(4)ResponsibilitiesThe Director of ARPA–E shall administer the Fund established under subsection (b) to award competitive grants, cooperative agreements, or contracts to institutions of higher education, companies, or consortia of such entities which may include federally funded research and development centers, to achieve the goals stated in paragraph (2) through targeted acceleration of— 
(A)energy-related research; 
(B)development of resultant techniques, processes, and technologies, and related testing and evaluation; and 
(C)demonstration and commercial application of the most promising technologies and research applications. 
(5)Personnel 
(A)Program managersThe Director of ARPA–E shall designate employees to serve as program managers for each of the programs established pursuant to the responsibilities established for ARPA–E under paragraph (4). Program managers shall be responsible for— 
(i)establishing research and development goals for the program, including through the convening of workshops and conferring with outside experts, as well as publicizing its goals to the public and private sectors; 
(ii)soliciting applications for specific areas of particular promise, especially those which the private sector cannot or will not provide funding; 
(iii)selecting research projects for support under the program from among application submitted to ARPA–E, following consideration of— 
(I)the novelty and scientific and technical merit of the proposed projects; 
(II)the demonstrated capabilities of the applicants to successfully carry out the proposed research project; and 
(III)such other criteria as are established by the Director; and 
(iv)monitoring the progress of projects supported under the program. 
(B)Hiring and managementIn hiring personnel for ARPA–E, the Secretary shall have the hiring and management authorities described in section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note). For purposes of subsection (c)(1) of that section, the term of appointments for employees may not exceed 5 years before the granting of any extension. 
(6)CoordinationThe Director of ARPA–E shall ensure that the activities of ARPA–E are coordinated with those of other relevant research agencies, and may carry out projects jointly with other agencies. 
(b)Fund 
(1)EstablishmentThere is established in the Treasury the Energy Independence Acceleration Fund (in this section referred to as the Fund), which shall be administered by the Director of ARPA–E for the purposes of carrying out this section. 
(2)Authorization of AppropriationsThere are authorized to be appropriated to the Director of ARPA–E for deposit in the Fund $300,000,000 for fiscal year 2007, $375,000,000 for fiscal year 2008, $468,000,000 for fiscal year 2009, $585,000,000 for fiscal year 2010, $732,000,000 for fiscal year 2011, and $915,000,000 for fiscal year 2012, to remain available until expended.  
(c)Recoupment 
(1)RequirementNot later than 180 days after the date of enactment of this Act, the Secretary shall establish procedures and criteria for the recoupment of the Federal share of each project supported under this section. Such recoupment shall occur within a reasonable period of time following the date of the completion of such project, but not later than 20 years following such date, taking into account the effect of recoupment on— 
(A)the commercial competitiveness of the entity carrying out the project; 
(B)the profitability of the project; and 
(C)the commercial viability of the technology utilized. 
(2)WaiverThe Secretary may at any time waive or defer all or some portion of the recoupment requirement as necessary for the commercial viability of the project. 
(3)Availability of FundsRevenue received by the Federal Government pursuant to this subsection shall be deposited into the Fund and shall be available with further appropriation to fund future grants, contracts, and cooperative agreement as authorized by the Director of ARPA–E.  
(d)Advice 
(1)Advisory CommitteesThe Director of ARPA–E may seek advice on any aspect of ARPA–E from— 
(A)existing Department of Energy advisory committees; and 
(B)new advisory committees organized to support the programs of ARPA–E and to provide advice and assistance on— 
(i)specific program tasks; or 
(ii)overall direction of ARPA–E. 
(2)ApplicabilitySection 14 of the Federal Advisory Committee Act shall not apply to advisory committees organized under paragraph (1)(B). 
(3)Additional Sources of AdviceThe Director of ARPA–E may seek advice and review from the National Academy of Sciences, the National Academy for Engineering, and any other professional or scientific organization with expertise in specific processes or technologies under development by ARPA–E. 
(e)ARPA–E evaluationAfter ARPA–E has been in operation for 54 months, the President’s Committee on Science and Technology shall begin an evaluation (to be completed within 12 months) of how well ARPA–E is achieving its goals and mission. The evaluation shall include the recommendation of such Committee on whether ARPA–E should be continued or terminated, as well as lessons-learned from its operation. The evaluation shall be made available to Congress and to the public upon completion. 
 
